Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are pending in this application.
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 05/23/2022 is acknowledged. Upon further review of the case and applicant’s argument, it is deemed necessary to withdraw the Restriction Requirement dated 03/29/2022.

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement, filed on 03/30/2022 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Ex parte Quayle
4.	This application is in condition for allowance except for the following formal matters: 
	a.  The chemical structures of formula (III) in claim 1 and the chemical structures in claim 12 are faded. The variables X1-X7, T1-T6, L1 and R1-R5 in the chemical structure of formula (III) are not clear.  It is recommended that applicants redraw the chemical structure to fix the problem.  Note that applicants have also to address the issues of the recitation of rings A and B as it was disclosed in paragraph [0033] of the specification (see below). 

    PNG
    media_image1.png
    90
    664
    media_image1.png
    Greyscale

In order to overcome this issue, the examiner recommends that applicants redraw the chemical structures in the claims so that the variables are legible.  In regard to variables A and B, applicants can delete said variables or recite them according to the specification e.g. X1-X4 constitute ring A, X3-X7 constitute ring B. 

 b.  In claims 14 and 15, are objected to because the compounds are not separated by comma and lack the phrase e.g.  “A compound ….selected from A, B, C and D”. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 26, 2022